Case: 3:19-cr-00155-jdp Document #: 9 Filed: 10/10/19 Page 1 of 1

 

 

 

 

WARRANT OF ARREST
’ + r DISTRICT
Gnited States District Court WESTERN DISTRICT OF WISCONSIN
DOCKET NO. MAGISTRATE JUDGE CASE NO.
United States of America . 19-mj-87
Vv.
NAME AND ADDRESS OF INDIVIDUAL TO BE ARRESTED:
- AUSTIN L. HEDGES AUSTIN HEDGES
Clinton, WI

Defendant.

 

 

Warrant Issued on the Basis of:

   

‘Complaint

 

TO: Any Authorized Law Enforcement Officer.

 

District of Arrest: | City:

 

YOU ARE HEREBY COMMANDED to arrest the above-named person and bring that person before the
United States District Court to answer to the charge(s) listed below.

 

\ DESCRIPTION OF CHARGES

 

Possession of a firearm by a person who has been committed to a mental institution.

 

IN VIOLATION OF TITLE: 18 U.S.C. Section(s) 922(2)(4)

 

Bail: DETENTION veka 7 BY THE UNITED STATES ATTORNEY'S OFFICE

 

Other Conditions of Release:

 

Ordered By: ae Federal Judge/Magistrate Judge Date Order: (y~- o -( 4

 

 

 

 

 

 

 

Clerk of Court: (By) Deputy Clerk Date Issued:
RETURN
This Warrant was received and executed with the arrest of the above-named person.
. —PS-y
Date Received: Date Executed: 2777-77
Name and Title of Arresting Officer: - Signature of Arresting Officer:

BMS Ming - juan

 

 

 

 
